DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Sumiyo Onda (Reg. No 62,166) on 1/13/2022.

The application has been amended as follows:
1. (Currently Amended) A display device comprising:
	a first display panel, a second display panel, and a third display panel, and
	a position adjustment jig configured to curve an end portion of at least one of the first to third display panels,
	wherein the first display panel comprises a first region and a second region,
	wherein the second display panel comprises a third region and a fourth region,
	wherein the third display panel comprises a fifth region and a sixth region,

	wherein the second region, the fourth region, and the sixth region are each configured to perform display, 
wherein a display region of the display device has a T-shape, and
wherein in a first portion, the six region of the third display panel, the third region of the second display panel, and the first region of the first display panel overlap with one another	.

Allowable Subject Matter

Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a position adjustment jig configured to curve an end portion of at least one of the first to third display panels, wherein the first display panel comprises a first region and a second region, wherein the second display panel comprises a third region and a fourth region,
wherein the third display panel comprises a fifth region and a sixth region, 	wherein the first region, the third region, and the fifth region are each configured to transmit visible light, wherein the second region, the fourth region, and the sixth region are each as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “a position adjustment jig below a portion in which the optical film and the flexible film overlap with each other, the position adjustment  jig configured to curve an end portion of the display panel, wherein both the optical film and the flexible film are curved by a driving mechanism of the position adjustment  jig, wherein a display region of the display panel has a T-shape, wherein the display region comprises at least a first display portion of a first display panel, a second display portion of a second display panel, and a third display portion of a third display panel.”, with combination of remaining features, as recited in claim 7.

Yoshitani et al (US 2016/0103649 A1) discloses display device 20A includes two display panels 40, two plates 50, two stages 61, two driver circuits 62, two adjusting units 63, and a frame 21A. The display device 20A is denoted by a reference numeral with the letter “a”, and the other is denoted by a reference numeral with the letter “b”, the two components are denoted by reference numerals without the letters “a” and “b” in some cases. The same can apply to two components included in a display device 10 and a display device 20B (Fig [1], Para [0062-0064]).
However, Yoshitani fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 7.

Claims 3-6 are allowed as those inherit the allowable subject matter from clam 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898